Citation Nr: 1444830	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss (bilateral hearing loss). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for tinnitus and hearing loss. The Veteran perfected his appeal as to the issue of entitlement for service connection for bilateral hearing loss only. The RO in Atlanta, Georgia, has jurisdiction over the claims file. In June 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. In an October 2012 decision, the AMC granted service connection for tinnitus. 


FINDING OF FACT

The Veteran currently has bilateral hearing loss; such loss was shown on examination on entrance into active duty but increased in severity beyond the natural progression of such disorder during active service.


CONCLUSION OF LAW

Service connection for hearing loss is warranted. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.385, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for bilateral hearing loss on the basis that his pre-existing bilateral hearing loss was aggravated during active service. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the veteran's favor. 38 C.F.R. § 3.102.

The Veteran was inducted into service in July 1966 and was given a medical examination. During the course of that July 1966 examination it was determined that the Veteran had a hearing problem.  Specifically, the report of the Veteran's July 1966 pre-induction examination indicates he had "impaired hearing" bilaterally, as evidenced by the results of an audiogram. Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385. The Veteran would have satisfied the standard of impaired hearing at the time of his induction. See 38 C.F.R. § 3.385.

The report of his July 1966 pre-induction examination indicates he had "impaired hearing" bilaterally, as evidenced by the results of an audiogram. Since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they have to be converted to the current International Standards Organization (ISO) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz. So, with this conversion, the Veteran in actuality had the following measured hearing loss in the indicated frequencies, with the converted results appearing in parentheses:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (45)
10 (20)
10 (20)
0 (10)
0 (5)
LEFT
15 (30)
20 (30)
20 (30)
5 (15)
40 (45)


Thus, not only did he have hearing loss at 500 Hz in his right ear of 30dBs, which resultantly converts to 45 dBs, and a 40 dB loss in his left ear at 4,000 Hz that also converts to 45 dBs, but there also resultantly was additional hearing loss in his left ear in other frequencies, as well, namely, at 2,000 and 3,000 Hz because the 20 dB losses noted in these other two frequencies convert to 30 dB losses (ASA to ISO). See also Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.)  Additionally, an 'H2' profile was noted in the pre-induction examination report as to the Veteran's hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of one (high level of fitness) to four (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

In the Veteran's January 2009 statement, he reported that he was patrolling the base perimeter when the guns directly behind him fired and a round detonated overhead injuring another soldier and that a doctor examined him at the time but, even though he was unable to hear for a week, the doctor could find nothing wrong with him.

The Veteran received a separation medical examination in July 1968. That examination did not, however, include an audiogram and while the Veteran checked the "yes" box when asked if he had "running ears" he scored 15/15 on the "whispered voice" test. The Board is aware that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability.   

As discussed above, the presumption of soundness when entering service under 38 U.S.C.A. § 1111 attaches only where there has been an entrance examination during which the disability about which the Veteran later complains was not detected ("noted"). See Bagby, 1 Vet. App. at 227. Here, however, a pre-existing disability was noted upon entry into service, so the Veteran is presumed not sound as to bilateral hearing loss. The Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that bilateral hearing loss. And, in that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties. He has offered competent testimony as to his in-service experiences with noise exposure, and there is no indication that the Veteran is not credible. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno, 6 Vet. App. at 470. It is significant that his service record, his DD 214, indicates that he served in Vietnam as an artillery crewman. More important, VA has already determined that the Veteran's tinnitus is service connected based on acoustic trauma. 

The record on appeal includes a private office note dated in April 2006 in which the examiner noted the Veteran's reported history of noise exposure including having experienced a loud blast injury in service, experiencing ringing of the ears in service, and having lost his hearing for a period of about two weeks in service. The examiner stated that whether or not there was a causality between the time in service or not would be difficult to establish; however if the Veteran could say that he believed that his hearing loss began at the time of his injury in service, then he could easily say that it would be as likely as not that the Veteran's current hearing loss was partially related to the injury in service. See Sumter Ear, Nose and Throat Office Note, dated in April 2006. In May 2006, the Veteran was examined by the same private physician who conceded the difficulties in determining the cause but concluded that as likely as not the Veteran's bilateral hearing loss was caused by the noise endured in service. A June 2006 audiological evaluation from the same provider includes the notation "[h]istory as gunner in U.S. Army. likely noise induced." 

Following VA audiological examination, the examiner noted the Veteran's history of the sudden onset of hearing loss and tinnitus after an incident in service. While the examiner concluded that it was not possible to state whether or not the Veteran's current hearing loss and tinnitus began while in service without resort to speculation, the examiner also noted that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss. In June 2012, the Veteran received a VA medical examination. The examination included an audiology examination which demonstrated that the Veteran's hearing loss was greater, at least in one frequency in each ear, than at the time of his induction. The examiner reported that the record indicated that the Veteran's hearing sensitivity decreased from 1966 to 2006 with a high frequency shift that could indicate a change in hearing due to noise exposure although such a shift was also consistent with the aging process. The VA examiner was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resort to speculation. She noted that the documented shift in hearing was 40 years after separation from service and that the Veteran had aged so that without additional information on hearing status at or around the time of separation from service, it was not possible for the examiner to state that the change in hearing from 1966 to 2006 was due to military noise exposure or from another cause.  

The evidence supports a conclusion that the Veteran's military service aggravated his pre-existing bilateral hearing loss. The Board finds that the Veteran's January 2009 statement that the changes in his hearing began after the shooting incident in Vietnam and have continued to the present to be credible and consistent with the circumstances of his service.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). The opinions of record appear to turn on the presence and severity of the hearing loss in service and soon thereafter.  Since the record on appeal contains no probative contemporaneous evidence regarding the nature of the Veteran's hearing loss during that time frame and specifically after induction, the Board must determine whether the Veteran's statements regarding the onset, severity, and consistency of hearing loss from that time to the present are credible.  The Veteran is competent to report symptoms of hearing loss that he has observed. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). His statements tend to support the conclusion that his hearing loss was aggravated by service and the Board finds no reason to doubt the credibility of such statements. The Board finds that the Veteran's statements are credible and entitled to significant probative weight in this case given the noise exposure in service; report of hearing loss in service; lack of post-service noise exposure; statement regarding continuous symptoms since service; and medical statements suggesting an association between the Veteran's current hearing loss and noise exposure. 

Given the inconclusive VA examinations, the somewhat supportive private opinions, and the Veteran's competent and credible reported history of continuity of symptomatology since service, the Board finds that this is a situation where the benefit of the doubt rule applies. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss is granted.



ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


